 In the Matter ofVAN ARNANMANUFACTURINGCO.andUNITED ELEC-TRICAL, RADIO AND MACHINE WORKERS OF AMERICACase No.R-623.DecidedApril 7, 1938Bathroom Equipment Manufacturing Industry Investigation of Representa-tives:controversy concerning representation of employees: refusal by employerto recognize petitioning union as sole bargainingagency-Unit Appropriate forCollective Bargaining:production and maintenance employees, excluding execu-tives, clerical help, foremen, and all supervisory officials having authority to hireand discharge;stipulation asto-Representatives:proof of choice:comparisonof pay roll with membershipcards-Certification of Representatives:uponproof of majority representation.Mr. Walter B. Chel f,forthe Board.Mr. Howard L. Van Arnan,of Fort Wayne, Ind., for the Company.Mr. E. G. Bunting,of Fort Wayne, Ind., for the Union.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 9, 1937, United Electrical, Radio and Machine Work-ers ofAmerica, Local No. 908, herein called the Union, filed with theRegional,Director for the Eleventh Region (Indianapolis, Indiana)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Van Arnan ManufacturingCompany, Fort Wayne, Indiana, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On January 19, 1938, the National LaborRelationsBoard, herein called the Board, acting pursuant to Section9 (c) ofthe Act and Article III, Section 3, of NationalLabor Rela-tionsBoard Rules and Regulations-Series 1, as amended, orderedan investigationand authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On February 9, 1938, the Regional Director issued a notice of hear-ing, copiesof which were duly served upon the Company and uponthe Union.Pursuant to the notice, a hearing was held on February509 510NATIONAL LABOR RELATIONS BOARD28, 1938, at Fort Wayne, Indiana, before William P. Webb, the TrialExaminer duly designated by the Board.The Board, the Company,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe Company, an Indiana corporation, has its office and principalplace of business in Fort Wayne, Indiana. It is engaged in the busi-ness of the manufacture, sale, and distribution of toilet seats, hampers,and special bathroom equipment.The one and only plant of theCompany is located at Fort Wayne, Indiana.According to a stipu-lation entered into by the Company and the Board, 65 per cent of theraw materials used in the business of the Company come from sourcesoutside of the State of Indiana, and 60 per cent of the finished prod-ucts are likewise shipped outside of the State of Indiana.The Com-pany's advertising is done on a national scale, and its sales arenation-wide in scope.The Company is the sixth largest of its kindin the United States, and in 1937 its annual purchase of raw materialwas about $110,000 in value, and the gross business was estimated atabout $235,000.At the present time the Company employs about 72 hourly paidproduction and maintenance employees at the plant, both skilled andunskilled.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, LocalNo. 908, is a labor organization affiliated with the Committee forIndustrial Organization, admitting to its membership all productionand maintenance employees of the Company, and excluding execu-tives, clerical help, foremen, and all supervisory officials havingauthority to hire and discharge.III.THE QUESTION CONCERNING REPRESENTATIONPrior to March 1, 1937, there were no unions in the Company'splant.About March 1, 1937, the organization of the Union wascommenced and by May 1, 1937 all but a few of the employees in DECISIONS AND ORDERS511the plant had become members.On May 11, 1937, the Company andthe Union entered into an agreement which did not state that theUnion represented a majority, or that it was the sole representativeof its employees for purposes of collective bargaining.The agree-ment had no definite date of termination, and was more in the natureof a statement of the Company's policy with respect to the treat-ment' of the employees than a contract in regard to-collective bargain-ing.The Union operated under this agreement until October 1937,at which time the Union presented to the Company a new agreementin the form of a contract, which specifically stated that the Unionrepresented a majority of the Company's employees in the plant andthat it was the sole representative of such employees for the purposeof collective bargaining.The Company refused to recognize theUnion as the sole collective bargaining agent, and as, a consequence,the Union filed its petition alleging that the Company had refusedto grant bargaining rights to the Union and requesting a certification.The Company has not at any time since the organization of the Unionquestioned or denied that the Union represents 'a majority of theemployees in the plant, but has denied the Union recognition as theexclusive bargaining representative.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection. with the operations of the Companydescribed in Section I above, has, a close, intimate, and substantial re-lation to trade,` traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the freeflow of commerce.V. THE APPROPRIATE UNITItwas stipulated and agreed by all parties in interest and wefind that all the production and maintenance employees of the Com-pany, excluding executives, clerical help, foremen, and all super-visory officials having authority to hire and discharge, constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESDuring thehearing, a check of the membership cards of the Unionand the Company's pay roll of February 19, 1938, by the Board's 512NATIONAL LABOR RELATIONS BOARDattorney without objection of counsel for the Company and in thepresence of all parties interested,showed that of the 68 employeeson the pay roll within the unit which We have found appropriate, 65were members of the Union.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their represent-ative for the purposes of collective bargaining.It is,therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Van Arnan Manufacturing Company, FortWayne, Indiana, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding executives,clerical help, foremen,and all supervisory offi-cials having authority to hire and discharge,cohstitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.3.United Electrical,Radio and Machine Workers of America,Local No. 908, is the exclusive representative of all the employees insuch unit for the purposes of collectivebargaining,within the mean-ing of Section 9(a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, Local No. 908,has been designated and selectedby a majority of the production and maintenance employees of VanArnan Manufacturing Company, .Fort Wayne,Indiana, excludingexecutives,clerical help, foremen,and all supervisory officials havingauthority to hire and discharge,as their representative for the pur-poses of collective bargaining and that, pursuant to the provisionsof Section 9 (a) of the Act, United Electrical, Radio and MachineWorkers of America, Local No. 908; is the exclusive representative ofall such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.